Citation Nr: 1241221	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO. 05-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for pulmonary disability, to include on a secondary basis.

2. Entitlement to a compensable evaluation for service-connected for right pleurisy or residuals of right pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These matters were remanded by the Board of Veterans' Appeals (Board) in March 2007 to the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO), for additional development, and to afford the Veteran an opportunity to obtain a new representative. 

In July 2010, the Board of Veterans' Appeals (Board) denied reopening of claims for service connection for right nasal pterygium, bilateral hearing loss, otitis external, sinusitis, diabetes mellitus, and a cardiac disorder; the Board remanded the issues listed on the title page of this decision to the agency of original jurisdiction for additional development. In December 2010, the Board again remanded the issues set forth on the title page of this decision for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has no current disability attributable to service-connected right pleurisy or residuals of right pleurisy.

2. The Veteran has no current pulmonary disorder.

 

CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for service-connected right pleurisy or residuals of right pleurisy are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.97, Diagnostic Code 6845 (2012).

2. The criteria for service connection for a current pulmonary disorder, to include as secondary to service-connected right sided pleurisy or residuals of right pleurisy, are not met or approximated. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the preponderance of the evidence shows that the Veteran has no current disability attributable to service-connected right pleurisy, and that the Veteran has no current pulmonary disorder. As a result, the Board denies the appeal for service connection for a pulmonary disorder, to include on a secondary basis, and denies the appeal for a compensable evaluation for service-connected right pleurisy.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A February 2004 VCAA letter explained the evidence necessary to substantiate the increased rating and service connection claims on appeal. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, an April 2007 notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. Although not all required VCAA notice was completed prior to the initial adjudication, the claims have been readjudicated thereafter. The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. 

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, Social Security Administration disability benefits records, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board must also ensure that the agency of original jurisdiction has achieved substantial compliance with Board remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this case, the VA examinations and opinions obtained were not sufficient for adjudication of the claims currently on appeal and were not in full compliance with Board remand instructions.

As a result, in July 2012 the Board requested a medical expert opinion in this matter from a VA pulmonologist. See 38 U.S.C.A. §§ 5103A(d), 7109; 38 C.F.R. § 20.901(a) (opinion from the Veterans Health Administration (VHA)). The opinion reflects a detailed review of the record and appropriate expertise on the part of the reviewing physician. The opinion is well-reasoned with references to the relevant evidence of record. The opinion is therefore adequate for adjudication of this claim and serves to remedy the deficiencies in prior VA examinations and opinions obtained in this matter. 

The Veteran was provided notification of the Veterans Health Administration (VHA) medical expert opinion and an opportunity to respond to it. See 38 C.F.R. § 20.903. In September 2012, the Veteran responded that he had no further evidence or argument to submit, and would like the Board to immediately proceed with the adjudication of his appeal.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not been obtained and extensive and responsive medical inquiry has been undertaken.

Merits of the Claims

The Evidence:

Service treatment records show that at entry into service in May 1951, the Veteran's lungs were clinically evaluated as normal. The examination report included the notation "Expiration 33 [inches,] Inspiration 35 [inches]."  He was noted to be underweight, at a height of 63 1/2 inches and a weight of 103 pounds.
      
During active service, in November 1952, the Veteran was hospitalized for a period of eight days, with diagnoses including pneumonitis and acute pleurisy. He was treated with penicillin.
      
At discharge from service in May 1953 the Veteran's lungs were clinically evaluated as normal. The examination report includes the notation "Expiration 32 [inches,] Inspiration 34 [inches]."  The examiner related the following "notes and significant or interval history:"  "Pneumonia. History of asthma in childhood. History of one attack of sinusitis."  His weight had increased to 113 pounds.
      
At a VA examination in January 1963 the Veteran stated he had asthmatic episodes during childhood. Based on a review of the service treatment records, the January 1963 examiner stated:  
      
While on active duty with the Army in November 1952 the Veteran was admitted to the 279th Station Hospital because of right lower chest pain, aggravated by deep breathing. He also complained of having a chill and a headache. Physical examination of the chest was described as follows:  "Lungs clear and resonant to auscultation and percussion. No friction rub. Heart normal."  
      
There is no record of a chest X-ray film having been taken at that time. It is noted that admission temperature was 104°F. Patient was treated successfully with penicillin and was discharged after 8 days of hospitalization (returned to duty, general service). He has no significant complaints referable to the chest at this time except for occasional colds. The final diagnosis at the time of discharge from 279th Station Hospital on November 10, 1952, was:  pleurisy, acute, n.e.c.
      
The January 1963 examiner recorded the Veteran's then-weight as 130 pounds. His chest expanded from 32 1/2 to 35 inches. Vital capacity of 4.4 liters was noted to be 108% of normal. Examination of the chest was negative. A chest X-ray film taken on January 2, 1963, was indicated to reveal "slight blunting of the right costophrenic sulcus, residuals of former episode of pleurisy."  The diagnosis was pleurisy, chronic, fibrous, right, inactive, etiology unknown.
      
At VA treatment in February 1989, the Veteran was seen for a cold, runny nose and fever for the previous five days. He complained of a cough, mostly at nights, and expectorating greenish/yellowish phlegm. His chest was noted to hurt whenever he coughed. Past medical history was listed as diabetes for the previous four years, "bronchitis since 1952," and heart trouble for the previous four years. On examination the Veteran was noted to have scattered rhonchi bilaterally and minimal wheezing. The diagnosis was "Bronchitis/COPD?". He was prescribed Amoxicillin.
      
Beginning in February 1989, the Veteran has at various times been diagnosed as having either asthma or chronic obstructive pulmonary disease (COPD). 
      
The claims folder contains several sets of relatively recent VA examinations reports, medical opinions, and pulmonary function test results including from March 2004, May-June 2009, August 2010, and May-June 2011, and May 2012.
      
At a March 2004 VA examination results of pulmonary function tests were found to be normal and upon further testing the Veteran was found by VA X-ray to have no pleurisy.

The March 2004 VA examiner's diagnosis was history of pleurisy in the early 1950s. The examiner elaborated that records showed no information as to the diagnosis of tuberculosis as a possible etiology of the pleurisy, but rather two episodes of acute febrile viral-like illnesses diagnosed as a common cold at one time and pneumonitis with pleurisy the second time, within months of each other.

An April 2004 VA chest X-ray includes an impression of findings consistent with COPD. The specific findings included no pulmonary infiltration; calcified nodular densities, probably healed granulomas; and flattening of the diaphragms and increased retrosternal clear space.

PFT testing associated with the March 2004 VA examination included results of FVC of 92.3 percent of predicted value, FEV-1 of 93.8 percent of predictive value, and FEV-1/FVC of 79 percent. As noted, these results were interpreted as normal.

The March 2004 VA examiner's physical findings on examination included no affirmative findings with respect to the Veteran's lungs. All reported objective clinical examination findings were negative.
      
A September 2004 statement from a private physician includes a diagnosis of bronchial asthma, chronic and persistent, and chronic obstructive pulmonary disease (COPD). The physician asserted that the Veteran had repeated episodes of bronchospasm. The physician indicated that on objective examination the lungs had base ronchi.

In May-June 2011 a VA examiner opined that the Veteran's current respiratory condition, diagnosed as asthma, was not at least as likely as not related to service-connected pleurisy, did not pre-exist service, and was not aggravated beyond natural progression by service, nor caused by service, nor secondary to service-connected pleurisy. He noted that upon review of the medical evidence, the Veteran was diagnosed with asthma many years after discharge from service. He noted that repeated PFT's, including the last one with DLCO, were reported as normal. He opined that for these reasons, the Veteran's respiratory complaints were more likely related to his nonservice-connected heart condition--ischemic heart disease--than to his service-connected pleurisy, or to his current respiratory condition, which he characterized as asthma.
      
The May-June 2011 VA examiner diagnosed the Veteran as having asthma, but, as will be discussed below, the reasons for this diagnosis are not clear to the Board. 

In a May 2012 medical opinion, a VA physician recounted in detail the Veteran's in-service and post-service medical history. The physician, specializing in internal medicine, consulted with a VA pulmonologist. He opined that the veteran was admitted for an acute process, pneumonitis, associated with pleurisy, which was treated and resolved without sequelae. He opined that the Veteran was diagnosed with asthma many years after service, and that the Veteran's asthma was not related to or secondary to his service-connected pleurisy. He recounted accurately that the pulmonary function tests, for the dates March 2004, May 2009, and May 2011, were reported as normal. He further recounted that an August 1988 chest X-ray was reported as normal and a December 2011 X-ray was reported to show clear pulmonary fields. The physician concluded that, in view of these facts, the Veteran's respiratory complaints were not related to his service-connected pleurisy. He opined that the Veteran's service-connected condition was due to an infectious process-pneumonitis, which was treated without sequelae. He opined that the Veteran's respiratory complaints, as reported on his April 2011 VA examination report, were more likely related to his nonservice-connected heart condition and not related to or secondary to his service-connected pleurisy.

In August 2012 a Veterans Health Administration (VHA) expert medical opinion was obtained from a VA pulmonologist. The VA pulmonologist was a Section Chief, Pulmonary & Critical Care Medicine, at a VA Medical Center. The questions posed by the Board and the corresponding answers of the VHA expert pulmonologist were as follows:

Q: What would be the most accurate diagnoses for the Veteran's current pulmonary disorders? In particular, would it be accurate to diagnose the Veteran as currently having asthma, or COPD, or both, or neither?

A: Pulmonary function tests performed on May 10, 2011 are normal. There is no evidence of airflow obstruction on this study. Therefore, the patient does not have COPD since his condition does not meet the standard definition of chronic insofar as his testing is normal at that time.

Asthma is not a laboratory diagnosis. It is a clinical diagnosis based upon a consistent symptom pattern, typical physical examination findings, and supportive pulmonary function test results. The patient is breathless but does not describe episodic shortness of breath in response to typical triggers such as animal dander, dust, cold air. I do not see documentation of physical examination findings consistent with asthma, specifically, polyphonic wheezing. Pulmonary function tests (see below) [the results of VA pulmonary function tests from May 2009 and May 2011 are listed in detail in the August 2012 VHA opinion report] performed twice in the past 3 years are normal. The 2009 study does show a mild increase in air trapping not seen in 2011. Specific airway resistance is mildly increased. This is a subtle finding that could indicate variable airflow obstruction which is a finding seen in patients with asthma. There is no evidence in 2011 of improvement following the administration of a bronchodilator, however. On balance, the evidence does not support a diagnosis of asthma either.

Various chest x-ray interpretations report findings consistent with "COPD." I note that the patient demonstrates on pulmonary function testing large lung volumes for his height but without evidence of airflow obstruction. Therefore, I would disregard the diagnostic relevance of the imaging reports.
____________________


Q: From a review of all of the evidence of record, does the evidence indicate from a medical perspective that the Veteran had asthma prior to active service, during childhood, as indicated by history at his May 1953 service discharge medical examination and by history at February 1989 VA treatment? If so, can such a finding be termed as medically undebateable?

A: There is no physician evaluation or diagnostic testing from the patient's childhood. Therefore, there is no evidence to support or refute the contention that he had asthma prior to active military service.
____________________


Q: From a review of all of the evidence of record, does the evidence indicate from a medical perspective that the Veteran had asthma during active service?

A: No, there is no evidence of a consistent clinical syndrome (episodic wheezing, responsiveness to common environmental allergens) or typical physical examination findings (wheezing) during military service.
____________________


Q: Is there a medical basis to support or doubt the recorded past medical history in a February 1989 VA treatment record that the Veteran had experienced bronchitis since 1952?

A: Yes. During multiple encounters in 1962, including a 30-day hospitalization at St. Luke's Episcopal Hospital for a chronic duodenal ulcer, there was no mention of any respiratory symptoms or complaints. The absence of reported symptoms during the time when the patient was reportedly suffering from this condition casts doubt on the history.
____________________


Q: For each diagnosed current disorder, did the Veteran have the disorder during active service?

A: Asthma/COPD. No evidence of this disorder during military service. Heart disease, atherosclerotic. No evidence of this disorder during military service.
____________________


Q: For each diagnosed current disorder, was the disorder caused or chronically worsened by the Veteran's pulmonary illness during active service?

A: No.
____________________


Q: For each diagnosed current disorder, has the disorder been caused or chronically worsened by any current post-service residuals of in-service pleurisy, such as the findings shown by X-ray during a VA examination in January 1963?  

A: No.
____________________


Q: Approximately to what extent is any current pulmonary disability due to or chronically worsened by residuals of in-service pulmonary illness?

A: I find no evidence of any pulmonary disability on pulmonary function testing. A FEV-1/FVC ratio of 76-77% is NORMAL in an 80 year old. 

(Emphasis by capital letters in original.)

The Board finds every aspect of the August 2012 VHA pulmonologist's medical opinion is highly probative. The opinion was rendered by a medical expert, after a detailed review of the claims file, with reference to supporting medical evidence of record. The report is well-reasoned and is consistent with the evidence in the claims file. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses, and most of the probative value of a medical opinion comes from its reasoning).

While the examiner's responses to two of the last three questions are not as detailed as the his previous responses, it cannot be doubted that the examiner was well aware of both the evidence of record and the state of medical knowledge at all times relevant to this matter. As the reviewing physician no doubt surmised, from his extensively reasoned and supported conclusion that the Veteran has no current pulmonary disorder, it is self-evident and necessarily follows as a matter of logic that the Veteran has no current disorder that was caused or chronically worsened by the Veteran's pulmonary illness during active service or that has been caused or chronically worsened by any current post-service residuals of in-service pleurisy. These conclusions are therefore afforded a high probative weight and value. 


Increased Rating Claim:

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The noncompensable rating for the Veteran's service-connected chronic bronchitis with pleurisy was initially assigned under Diagnostic Code 6810. The Board notes, however, that, in October 1996, the portion of the rating code that addressed the pulmonary system was updated, and Diagnostic Code 6810 (for serofibrinous pleurisy) was deleted from the rating schedule. See 61 Fed. Reg. 46,720 (Sept. 5, 1996). 

Under the rating schedule as revised, the directly appropriate rating criteria are set forth at 38 C.F.R. § 4.97, Diagnostic Code 6845, which is the rating code for chronic pleural effusion or fibrosis.

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006. VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions. A new paragraph (d) to 38 C.F.R. § 4.96, titled 'Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845' was added. 

For reasons discussed below, denial of the Veteran's claims on appeal would be warranted either with or without consideration of new paragraph (d) as added to 38 C.F.R. § 4.96, effective October 6, 2006. Further, the changes which are pertinent to this claim are guidelines to interpret already-existing law. See 38 Fed. Reg. 52,457 (September 6, 2006). Accordingly, the Veteran will not be prejudiced by review of his PFT results in light of these explanatory regulations. See Bernard v. Brown, 4 Vet. App. 384 (1993).

When rating respiratory conditions, ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 are not combined. A single rating is assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96(a). 

PFTs are required unless the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less (if no such capacity test is of record, use alternative criteria), when pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, when there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required. 38 C.F.R. § 4.96(d)(1). If the DLCO test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 38 C.F.R. § 4.96(d)(2). 

When the PFT's are not consistent with clinical findings, evaluation is based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are generally required. 38 C.F.R. § 4.96(d)(4). Pulmonary Function Test (PFT) results are generally reported before and after the administration of bronchodilator therapy. VA regulations requires that post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845. See 38 C.F.R. § 4.96(d)(4).
 
Pursuant to 38 C.F.R. § 4.97, chronic pleural effusion or fibrosis is classified as restrictive lung disease. The general rating formula for restrictive lung disease (Diagnostic Codes 6840 through 6845) provides a that a 10 percent rating is assigned when PFT shows an FEV-1 that is 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) of 66 to 80 percent. A 30 percent rating is assigned when PFT shows an FEV-1 that is 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or when the (DLCO) (SB) is 56 to 65 percent predicted. A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DLCO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale, or there is pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or where there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.

In the present case, the only PFT results that would be meet the criteria for a compensable rating under the general rating criteria for restrictive lung disease are the FEV-1/FVC values, which were 79 percent in May 2004, interpreted by a VA examiner as normal; 77 percent in May 2009; and 76 percent in May 2011. These findings correspond to a rating of 10 percent under the formula for rating restrictive lung disease. Otherwise, all reported values are in the noncompensable range. 

The somewhat unusual question before the Board is even though the PFT criteria are commensurate with a 10 percent rating, whether a 10 percent rating is warranted for a disability that was service-connected in February 1963 as inactive right chronic fibrous pleurisy and to which no current disability is attributed. In February 1963 the RO found that although the Veteran's pleurisy in service was acute, it left ascertainable (on X-ray) residuals and that service connection for present findings was warranted. A noncompensable (0 percent) rating was assigned. 

In August 2012 the VHA specialist physician, a pulmonologist, reviewed the claims file, and opined that the Veteran's pulmonary function tests were normal. He emphasized that the Veteran's FEV-1/FVC ratios of 76 to 77 percent were normal for the Veteran's age. He opined that there was no evidence of any pulmonary disability on pulmonary function testing. 

This is consistent with the findings of the May 2004 VA examiner, who found the Veteran's PFT results, including an FEV-1/FVC value of 79 percent, was normal.

These findings are consistent with automated printouts to show the values exceeded the predicted values for the Veteran.

The Board finds the opinions of the August 2012 VHA expert physician highly persuasive. He has reviewed the claims file in detail, provided well-reasoned opinions for his findings, referenced the relevant medical evidence, and provided explanations that are consistent with the evidence of record. His written medical opinions are of a very high probative value. 

As the Veteran has no pulmonary disability, but only normal PFT results for a person of his age, it would not be correct to assign a compensable rating as though the age-appropriate limitations were service-connected.

That the Veteran's FEV-1/FVC measurements are indeed normal for the Veteran's age is consistent with the fact, shown in the PFT reports of record, that his FEV-1/FVC measurement exceed 100 percent of predicted value; they were 106 percent of predicted value in May 2011 and, though apparently only pre-bronchodilator results were reported in May 2009, 105 percent of predicted value at that time.
May 2009 pulmonary function tests were interpreted by a VA pulmonologist as being a normal pulmonary function study with moderate air trapping and normal airway resistance. As noted May 2004 pulmonary function tests were similarly reported as normal.

The preponderance of the evidence shows that the Veteran has no current compensable disability attributable to his service-connected right pleurisy or residuals of right pleurisy. All pulmonary function tests have been evaluated as normal during the rating period relevant to this increased rating claim. The FEV-1/FVC values have fallen in the range that would warrant a 10 percent rating if attributable to the service-connected pleurisy or residuals of pleurisy. However, the Board finds highly persuasive the well reasoned, extensively supported, and expert opinion of a VA pulmonologist that the Veteran has no current pulmonary disability and that his PFTs are normal for his age. As a matter of regulatory interpretation, the Board finds that it is not appropriate to rate the Veteran as having a compensable pulmonary disability where all evidence shows that his PFT test results are normal for his age and he has no ascertainable residual of the disability for which he is service-connected.

In sum, the Board notes that the Veteran's pulmonary functioning is such as would be rated at the 10 percent level for restrictive lung disease under the appropriate rating code if 1) he had any actual current disability and 2) the level of impairment were attributable to his service-connected disability. Under the very specific facts of this case, the competent medical evidence shows by a preponderance of the evidence that the Veteran 1) has no current respiratory disability, and 2) to the extent the Veteran has respiratory limitations, they do not constitute a disability, but rather are normal for his age.

The preponderance of the evidence is against the Veteran's claim for a compensable rating for right pleurisy or residuals of right pleurisy. Accordingly, a rating in excess of a noncompensable (0 percent) rating is not warranted, and the benefit of the doubt is not for application in resolving this aspect of the Veteran's appeal.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected right pleurisy or residuals of pleurisy. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). 

As the preponderance of the evidence shows that the Veteran has no current level of disability attributable to service-connected pleurisy or residuals of pleurisy, it follows that there are no exceptional or unusual factors to consider as would warrant referral for extraschedular consideration. 




Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes histories of record taken during active service and at VA examination in January 1963 indicating childhood asthma. As noted by the August 2012 VHA pulmonologist, there is no medical evidence to either support or bring into question this history and there is also no indication that the Veteran had asthma during active service. More importantly, however, the August 2012 VHA pulmonologist, whose opinion is of very high probative value, found the Veteran not to currently have asthma and, more generally, to have no current pulmonary disorder. Without a showing of current disability, service connection may not be established. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).


A February 1989 VA treatment record stated by history that the Veteran had experienced bronchitis since 1952. The August 2012 VHA pulmonologist found that during multiple encounters in 1962, however, including a 30-day hospitalization at St. Luke's Episcopal Hospital for a chronic duodenal ulcer, there was no mention of any respiratory symptoms or complaints. The VHA pulmonologist found that the absence of reported symptoms during the time when the patient was reportedly suffering from this condition casts doubt on the history. The August 2012 VHA pulmonologist's opinion is afforded more probative weight because he critically reviewed the claim of chronic bronchitis in the context of the Veteran's entire medical history. The Board further notes that no bronchitis was noted at the 1963 VA examination. Based on these aspects of the  medical evidence the Board finds that the preponderance of the evidence shows that it is unlikely that the Veteran had experienced bronchitis from 1952 forward as of February 1989.

The Board further notes that an April 2004 VA chest X-ray includes an impression of findings consistent with COPD. The specific findings included no pulmonary infiltration; calcified nodular densities, probably healed granulomas; and flattening of the diaphragms and increased retrosternal clear space.

However, the August 2012 VA pulmonary expert found that pulmonary function tests performed on May 10, 2011, were normal. There was no evidence of airflow obstruction on this study. He found that the Veteran does not have COPD (chronic obstructive pulmonary disorder) (emphasis added) since his condition does not meet the standard definition of chronic insofar as his PFT testing is normal.

A September 2004 statement from a private physician includes a diagnosis of bronchial asthma, chronic and persistent, and chronic obstructive pulmonary disease (COPD). The physician asserted that the Veteran had repeated episodes of bronchospasm. The physician indicated that on objective examination the lungs had base ronchi.

The Board finds that the September 2004 private physician's reports of physical findings are not credible because they are provided in summary and conclusory fashion rather than in the context of a recorded physical examination and are entirely inconsistent with all other post-service physical findings on pulmonary examination in the claims file, aside from one instance in February 1989 when the Veteran was seen for a cold, runny nose and fever. The Board additionally finds that the diagnoses of asthma and COPD are of very little probative value because they are provided without explanation and are ostensibly based on physical findings by the same physician which, as discussed directly above, are not probative. 

The Board finds that the Veteran does not have asthma and does not have current pulmonary disability. As the May-June 2011 VA examiner's findings, discussed above, are premised on a finding of asthma, but provide no explanation for this finding, they are of limited value, as they focus on whether current disability is related to service rather than whether the Veteran has current disability. However, to the extent that it is probative as to the question before the Board, the opinion is of some significant probative weight and value for the well-explained finding that any current complaints are not referable to or attributable to the Veteran's in-service episode of pleurisy. 

The Board notes that the Veteran has been diagnosed as having asthma, including by a VA physician at a May-June 2011 VA examination, but the reasons for this diagnosis are not provided. The April 2011 VA examiner provided no reasoning or supporting data for this diagnosis, so that it is afforded very little probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive; the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion; most of the probative value of a medical opinion comes from its reasoning). It is greatly outweighed by the August 2012 VHA medical expert's opinion that the Veteran does not have asthma.

In sum, although there are medical findings in the claims file, whether by history, clinical evaluation or X-ray evidence, that the Veteran has experienced asthma, bronchitis, and COPD, the preponderance of the evidence shows that the veteran has not experienced any of these disorders during the pendency of his claim for service connection, from January 2004 forward. The August 2012 VHA examiner thoroughly reviewed the claims file and provided well-reasoned explanations as to why it was his opinion that that the Veteran has no current pulmonary disability. In the absence of a showing of current disability, the criteria for service connection, either on a direct or secondary basis, are not met or approximated. Accordingly, the claim for service connection for pulmonary disability is denied.

Additionally, there is no competent medical evidence to relate any of these disorders, even if they were found to exist, to the Veteran's service-connected residuals of right pleurisy. There are well-explained medical opinions of record indicating that the Veteran's residuals of pleurisy are not such as would cause or aggravate asthma, but in fact are without sequelae. Still, it is the well-supported and well-reasoned finding of the August 2012 VHA pulmonologist that the Veteran has no current pulmonary disorder or disability that is the first and decisive logical point of reasoning as to why the criteria for service connection are not met or approximated. With no current disability the question of whether, if there were such a disability, it would be caused or aggravated by, or otherwise related to, service or service-connected disability, is moot, for the reason that it is based on a demonstrably inaccurate premise.

As the preponderance of the evidence shows that the Veteran has no current pulmonary disability, the benefit of the doubt rule is not for application with respect to this required element of the Veteran's claim for service connection. Accordingly, service connection for pulmonary disability is denied.
 








ORDER

Service connection for pulmonary disability, to include on a secondary basis, is denied.

A compensable evaluation for service-connected right pleurisy or residuals of right pleurisy is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


